DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because the axes in Figures 23B, 26, 29, 30B, 37, 39, and 40 should be labeled.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 1, 15 and 18-19 are objected to because of the following informalities:  
In claim 1, in line 15, the word – at --- should be inserted after the word “by”.  
In claim 15, in line 21, the word – at --- should be inserted after the word “by”.
In claim 18, in line 19, the word – at --- should be inserted after the word “by”.
In claim 19, in line 19, the word – at --- should be inserted after the word “by”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With regards to claim 13, in lines 1-4, the claim sets forth that “the computing system…comprises a computing system”, which renders the claim as indefinite as it is unclear as to whether Applicant is attempting to claim that the “computing system” includes an additional, distinct computing system, or that when referring to the “a computing system” in lines 3-4 of claim 13, Applicant is referring to the same computing 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-13, 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Levy (US Pub No. 2011/0263938).
With regards to claims 1, 15 and 18-19, Levy discloses a minimally invasive image acquisition system comprising:
a plurality of illumination sources (i.e. “discrete illuminators”) comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength (paragraphs [0064], [0067]; paragraphs [0012]-[0021], referring to the 
a first light sensing element (502) proximal to the first subset of illumination sources (508), the first light sensing element having a first field of view and configured to receive illumination reflected from a first portion of a surgical site when the first portion of the surgical site is illuminated by at least one of the plurality first subset of illumination sources (paragraphs [0063]-[0064]; referring to the one or more illuminators (508) being placed next to lens assembly (504) or attached to the same integrated circuit board (506) on which the image sensor (502) is mounted, and thus the first light sensing element (502) is proximal/near to the first subset of illumination sources (508); Figure 5; note that the “first light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub 2019/0200906);
a second light sensing element (512) proximal to the second subset of illumination sources (518), the second light sensing element having a second field of view and configured to receive illumination reflected from a second portion of the surgical site when the second portion of the surgical site is illuminated by at least one of the plurality second subset of illumination sources (paragraphs [0065]-[0067], referring to the one or more illuminators (518) being placed next to lens assembly (514) or attached to the same integrated circuit board (516) on which the image sensor (512) is mounted, and thus the second light sensing element (512) is proximal/near to the first subset of illumination sources (518); Figure 5; note that the “second light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub);
wherein the second field of view overlaps at least a portion of the first field of view (paragraphs [0033], [0051]-[0052], referring to the fields of views of said front-pointing camera and side-pointing camera are at least partially overlapping; Figure 2, note that there is at least some overlap (209) between the field of view (208) and the field of view (212)), and
wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by least one illumination source of the second subset of illumination sources (paragraphs [0017]-[0021]; claims 61-65, referring to the different wavelengths, and specifically, claim 61, which sets forth that said discrete front and side illuminators are configured to emit light in different wavelengths); and
a computing system (616; paragraphs [0073]-[0076], referring to the processing by the controller (616)of the images/video streams; note that the “computing system” has been interpreted as corresponding to a processor, as set forth in paragraph [0018] of the corresponding PG-Pub, along with the algorithms as described throughout the specification for performing the claimed functions), wherein the computing system is configured to: 
receive data from the first light sensing element, receive data from the second light sensing element (paragraphs [0073]-[0076]; Figure 6),
compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element 
transmit the imaging data for receipt by a display system (620) (paragraphs [0074]-[0076], referring to the display configured to display images/and/or video streams received from the cameras; Figure 6).
Further, with regards to claims 15 and 18-19, Levy further discloses that their system comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”, which is implicitly required for the controller of Levy to function) coupled to the processor, the memory storing instructions (i.e. “computer readable instructions”) executable by the processor to control an operation of the illumination sources and perform the functions of the computing system (paragraphs [0072]-[0075]; Figure 6).
With regards to claim 2, Levy discloses that the first field of view has a first angle and the second field of view has a second angle and the first angle is the same as the second angle (paragraphs [0025]-[0026], note that “at least one of said front and side-pointing cameras” may have a field of view of 90, 120 or 150 or more degrees, and therefore two of the cameras may have respective field of views of the same angle; paragraph [0069], referring to the front and side-pointing image sensors (502, 512) may be identical in terms of field of view).
	With regards to claim 3, Levy disclose that the first field of view has a first angle and the second field of view has a second angle and the first angle differs from the second angle (paragraphs [0025]-[0026], note that “at least one of said front and side-
	With regards to claim 4, Levy discloses that the first light sensing element has an optical component configured to adjust the first field of view (paragraphs [0063], [0066], referring to lens assembly including a plurality of lenses, static or movable, which may provide a field of view of at least 90 degrees and up to essentially 180 degrees, wherein a movable lens would adjust the field of view; Note that the “optical component” has been interpreted as corresponding to filters, lenses, shutters, and equivalents thereof, as set forth in paragraph [0458] of the corresponding PG-Pub).
	With regards to claim 5, Levy discloses that the second light sensing element has an optical component configured to adjust the second field of view (paragraphs [0063], [0066], referring to lens assembly including a plurality of lenses, static or movable, which may provide a field of view of at least 90 degrees and up to essentially 180 degrees, wherein a movable lens would adjust the field of view; Note that the “optical component” has been interpreted as corresponding to filters, lenses, shutters, and equivalents thereof, as set forth in paragraph [0458] of the corresponding PG-Pub).
	With regards to claim 8, Levy discloses that the first light sensing element (i.e. 502) and the second light sensing element (i.e.512) are at least partially disposed within an elongated camera probe (i.e. body of the multi-sensor endoscope) (paragraphs 
With regards to claim 9, Levy discloses that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraph [0013], referring to said illuminators being configured to emit white light, which is within the visible spectrum).
With regards to claim 10, Levy discloses that at least one of the plurality of illumination sources is configured to emit light having a specified central wavelength outside of a visible spectrum (paragraphs [0013]-[0016], referring to the illuminators being configured to emit ultraviolet light, infrared light or near-infrared light, which have wavelengths outside of a visible spectrum).
With regards to claim 11, Levy discloses that the specified central wavelength outside of the visible spectrum is within an ultra-violet range (paragraph [0014]).
With regards to claim 12, Levy discloses that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraph [0015]).
With regards to claim 13, Levy discloses that the computing system comprises a computing system configured to perform a first data analysis on the data received from the first sensing element and a second data analysis on the data received from the second light sensing element (paragraph [0075], referring to the video streams being processed to combine them into a single, panoramic video frame, based on an overlap between fields of view of the cameras, which would implicitly require data analysis of the two video streams from the first and second sensing elements).

With regards to claim 17, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to compute imaging data based on the first data received from the first light sensing element, the second data received from the second light sensing element, and the operational data related to the function or status of the surgical instrument (paragraphs [0071]-[0075], note that the imaging data would be partly dependent on the maneuvering of the endoscope as it would control which tissues portions are imaged; Figure 6).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 


Claims 1, 3, 6-7, 9-13 and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paskar (US Pub No. 2010/0292535) in view of Levy.
With regards to claims 1, 15, 18 and 19, Paskar discloses a minimally invasive image acquisition system comprising:
a first light sensing element (21) having a first field of view (i.e. either FOV1 or FOV2) and configured to receive illumination reflected from a first portion of a surgical site when the first portion of the surgical site is illuminated (paragraphs [0025], [0030], note that the viewing element may comprise of CMOS or CCD sensors; Figures 1 and 6; note that the “first light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub);
a second light sensing element (15) having a second field of view (i.e. either FOV1 if FOV2 is considered to be the first field of view or FOV 2 of FOV1 is considered to be the first field of view) and configured to receive illumination reflected from a second portion of the surgical site when the second portion of the surgical site is illuminated, wherein the second field of view overlaps at least a portion of the first field of view (paragraphs [0025], [0030], referring to “the fields of view FOV 1 and FOV 2 overlap”; Figures 1 and 6; note that the “second light sensing element” has been interpreted as corresponding to a CCD or CMOS sensor, as described in paragraph [0458] of the corresponding instant PG-Pub); and 

Further, Pascar does not specifically disclose that their system further comprises a computing system (note that the “computing system” has been interpreted as corresponding to a processor, as set forth in paragraph [0018] of the corresponding PG-Pub, along with the algorithms as described throughout the specification for performing the claimed functions), wherein the computing system is configured to: receive data from the first light sensing element, receive data from the second light sensing element, compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element, and transmit the imaging data for receipt by a display system.
Further, with regards to claims 15, 18 and 19, Pascar does not specifically disclose that their system further comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”) coupled to the processor, the memory storing instructions (i.e. “computer readable instructions”) executable by the processor 
Levy discloses an endoscope comprising two or more sensors/cameras and a plurality of illumination sources (i.e. “illuminators”) comprising a first subset (508) of illumination sources and a second subset (518) of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first and second subset of illumination sources are proximal, respectively, to the first and second light sensing elements and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources (paragraphs [0064]-[0067], referring to the one or more illuminators (508, 518) being placed next to a respective lens assembly (504, 514) or attached to the same respective integrated circuit board (506, 516) on which the image sensor (502, 512) is mounted, and thus the first/second light sensing element (502, 512) is proximal/near to the first/second subset of illumination sources (508, 518); paragraphs [0012]-[0021], referring to the discrete front and side illuminators being configured to emit light in different wavelengths; Figure 5).  A controller (i.e. computing system) receives images and/or videostreams from the sensors, wherein the received images/videostreams are processed to combine them into a single panoramic video frame which is then displayed (paragraphs [0071]-[0076]; Figure 6).  Levy further discloses that their system comprises a processor/control circuit and a memory (i.e. “non-transitory computer readable medium”, which is implicitly required for the controller of Levy to function) coupled to the processor, the memory storing instructions (i.e. 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the endoscope of Pascar provide illumination by a plurality of illumination sources comprising a first subset of illumination sources and a second subset of illumination sources, wherein each illumination source is configured to emit light having a specified central wavelength, wherein the first light sensing element is proximal to the first subset of illumination sources and the second light sensing element is proximal to the second subset of illumination sources, and wherein at least one illumination source of the first subset of illumination sources is configured to emit light having a specified central wavelength that differs from light emitted by at least one illumination source of the second subset of illumination sources and to have the system of Pascar further comprise a computing system, wherein the computing system is configured to receive data from the first light sensing element, receive data from the second light sensing element, compute imaging data based on the data received from the first light sensing element and the data received from the second light sensing element, and transmit the imaging data for receipt by a display system and further comprise the above noted limitations of claims 15 and 18-19, as taught by Levy, in order to effectively provide illumination in different wavelength bands, and therefore provide increased diagnostic value and further to provide a single, panoramic video frame that can be used by an operator to observe a surgical site (Abstract; paragraph [0017], [0075])

With regards to claim 6, Pascar discloses that the second field of view (FOV1) overlaps all of the first field of view (FOV2) (Figure 6).  
With regards to claim 7, Pascar discloses that the first field of view (FOV2) is completely enclosed by the second field of view (FOV 1) (Figure 6).
With regards to claim 9, Levy discloses that each of the plurality of illumination sources is configured to emit light having a specified central wavelength within a visible spectrum (paragraph [0013], referring to said illuminators being configured to emit white light, which is within the visible spectrum).
With regards to claim 10, Levy discloses that at least one of the plurality of illumination sources is configured to emit light having a specified central wavelength outside of a visible spectrum (paragraphs [0013]-[0016], referring to the illuminators being configured to emit ultraviolet light, infrared light or near-infrared light, which have wavelengths outside of a visible spectrum).
With regards to claim 11, Levy discloses that the specified central wavelength outside of the visible spectrum is within an ultra-violet range (paragraph [0014]).
With regards to claim 12, Levy discloses that the specified central wavelength outside of the visible spectrum is within an infrared range (paragraph [0015]).
With regards to claim 13, Levy discloses that the computing system comprises a computing system configured to perform a first data analysis on the data received from 
With regards to claims 16, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to receive, from a surgical instrument (i.e. signals from the handle of the endoscope, which is considered a surgical instrument as can be used for surgical interventions), operational data (i.e. bending, rotating, or angulating signals) related to a function (i.e. maneuvering) or status of the surgical instrument (paragraphs [0051], [0071]-[0074]).
With regards to claim 17, Levy discloses that the memory coupled to the processor further stores instructions executable by the processor to compute imaging data based on the first data received from the first light sensing element, the second data received from the second light sensing element, and the operational data related to the function or status of the surgical instrument (paragraphs [0071]-[0075], note that the imaging data would be partly dependent on the maneuvering of the endoscope as it would control which tissues portions are imaged; Figure 6).  

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascar in view of Levy as applied to claim 1 above, and further in view of Liang et al. (US Pub No. 2016/0088204).

Liang et al. disclose and endoscope with a CMOS sensor (66) for capturing an image through a first lens group (62), wherein one or more of the objectives in the front and rear groups (62, 63) may be a zoom lens so that magnification and angles of fields of views of the probe for illumination and imaging may be adjusted as desired (Abstract; paragraph [0055]).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify the first and second light sensing elements of the above combined references to have an optical component configured to adjust the first and second field of views, respectively, as taught by Liang et al., in order to adjust the angles of the field of views as desired by a user (paragraph [0055]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levy as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, Levy meets the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different wavelengths which may be useful to identify and/or highlight the location and/or 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first data analysis of Levy differ from the second data analysis, as taught by Tesar, in order to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]).

Claims 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pascar in view of Levy as applied to claim 13 above, and further in view of Tesar (US Pub No. 2015/0297311).
With regards to claim 14, as discussed above, the above combined references meet the limitation of claim 13.  However, they do not specifically disclose that the first data analysis differs from the second data analysis.
Tesar discloses a medical apparatus for providing visualization of a surgical site, wherein the medical device comprises one or more cameras that image in different 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have the first data analysis of the above combined references differ from the second data analysis, as taught by Tesar, in order to identify and/or highlight the location and/or boundaries of specific features of interest such as tumors, etc. (Abstract; paragraph [0290]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Levy (US Pub No. 2011/0263938) has been introduced to teach first and second sensing elements which are proximal, respectively, to first and second subsets of illumination sources, etc.

However, as stated in MPEP 608.02(d), “Any structural detail that is essential for a proper understanding of the disclosed invention should be showin in the drawing”.  The labeling of the axes in the respective figures is viewed as essential for proper understanding of the disclosed invention, and therefore should be shown in the drawing.  The drawings objection is therefore maintained. 
With regards to the 35 USC 112(b) rejection, Applicant argues that there is no ambiguity or indefiniteness as claim 13 recites that the limitation of the first clause, previously and expressly recited in claim 1 in its entirety, is limited to the components of the second clause.  
However, the rejection was not raised due to an issue as to whether the second clause limits the first clause. Rather, the claim is indefinite due to the use of “a computing system” in lines 3-4 of claim 13, wherein it is unclear as to whether the “a computing system” is referring to the same “computing system” previously recited or to a different, second computing system. If it was Applicant’s intention to set forth that the computing system as initially set forth in claim 1 comprises a second computing system (i.e. “a computing system” in lines 3-4 refer to a second computing system”), it is suggested that the Applicant amend the limitation to refer to – a second computing system---.  Otherwise, if it was simply Applicant’s intention to further limit the same computing system, Applicant should consider removing the reference to the “a further configured to perform a first data analysis, etc. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE L FERNANDEZ whose telephone number is (571)272-1957.  The examiner can normally be reached on Monday-Friday 9:00 AM - 5:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE L FERNANDEZ/Primary Examiner, Art Unit 3793